EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Steffes (Reg. No. 43,156) on 9 March 2022.

The application has been amended as follows: 
IN THE ABSTRACT
In line 1 of the abstract, “is disclosed having” has been replaced by - - has - -.

IN THE CLAIMS
In Claim 1, line 4, “(A)” has been deleted.

In Claim 1, fifth-to-last line, the last “and” of the line has been deleted.

In Claim 1, last line, the period has been replaced by a comma, a carriage return and intent have been added, and the phrase - - wherein the sectional area exhibits only one flow passage from the central opening. - -.


In Claim 9, line 9, “(A)” has been deleted.

In Claim 9, page 5, line 5, the last “and” of the line has been deleted.

In Claim 9, page 5, last line, the period has been replaced by a comma, a carriage return and intent have been added, and the phrase - - wherein the sectional area exhibits only one flow passage from the central opening. - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require that the sectional area exhibits only one flow passage from the central opening in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, JP Patent Publication No. 8-188277 A to Tsuda discloses sectional area 101, two flow passages 105, and central opening 104, however, Tsuda does not disclose that sectional area 101 exhibits only one flow passage from central opening 104 in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0267317 discloses in FIG. 6 sectional areas 12, flow passages (in 12), and central openings 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652